UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6139



MARION LEON BEA,

                                              Plaintiff - Appellant,

          versus


BETH   ARTHUR,   Sheriff,   Arlington     County
Detention Facility,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (1:04-cv-00802-TSE)


Submitted: July 25, 2006                      Decided: August 1, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion Leon Bea, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marion   Leon   Bea    appeals   the   district   court’s   order

denying relief on his motions to file an amended complaint in a 42

U.S.C. § 1983 (2000) action that was already closed, which the

district court construed as motions for reconsideration of the

dismissal of the § 1983 complaint.     We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court. Bea v. Arthur, No. 1:04-cv-00802-TSE

(E.D. Va. filed Jan. 9, 2006 & entered Jan. 10, 2006).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                   - 2 -